Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Schmidt (Reg. No. 36,920) on 02/25/2022.

The application has been amended as follows: 
replace “the network server” (claim 21, line 2) with – a network server  --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An apparatus comprising:
a host device comprising a processor coupled to a memory;
the host device being configured to:

obtain from the given system, in response to the query, a reply with management server information previously stored on the given system; and
utilize the management server information obtained from the given system to communicate with the management server to perform the management operation;
wherein the given system is independent of the management server;
wherein the given system comprises a storage system operatively coupled to the host device, and further wherein the storage system is configured to store data associated with execution of the software program; and
wherein the management operation comprises enabling a license for the software program.

Independent Claim 12:
12.	A method performed by a host device, comprising:
upon one of installation and update of a software program configured to execute on the host device and wherein a management operation is to be performed for the software program in conjunction with a management server, sending a query to a given system with which the host device interacts with respect to one or more operations different than the management operation;

utilizing the management server information obtained from the given system to communicate with the management server to perform the management operation;
wherein the given system is independent of the management server; and
wherein the given system comprises a storage system operatively coupled to the host device, and further wherein the storage system is configured to store data associated with execution of the software program;
wherein the management operation comprises enabling a license for the software program, and
wherein the host device comprises a processor coupled to a memory.

Independent claim 19:
19.	A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by a host device comprising a processor coupled to a memory, causes the host device to:
upon one of installation and update of a software program configured to execute on the host device and wherein a management operation is to be performed for the software program in conjunction with a management server, send a query to a given system with which the host device interacts with respect to one or more operations different than the management operation;

utilize the management server information obtained from the given system to communicate with the management server to perform the management operation;
wherein the given system is independent of the management server;
wherein the given system comprises a storage system operatively coupled to the host device, and further wherein the storage system is configured to store data associated with execution of the software program, and
wherein the management operation comprises enabling a license for the software program.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/